Judgment, Supreme Court, New York County (Carol R. Edmead, J.), entered March 23, 2007, to the extent appealed from as limited by the briefs, awarding plaintiff Joseph J. Cooke the sum of $38,817.53, pursuant to an order, same court and Justice, entered March 13, 2007, which, inter alia, confirmed the report of Special Referee Howard Leventhal and denied defendants’ motion to compel disclosure and to strike the affidavit of Richard Tobin, unanimously affirmed, with costs. Appeal from the aforesaid order unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The Special Referee conducted a full accounting in accordance with the parameters set by the order of reference, and his findings are supported by the record (see Baker v Kohler, 28 AD3d 375 [2006], lv denied 7 NY3d 885 [2006]).
Defendants’ remaining contentions are without merit. Concur—Saxe, J.P, Nardelli, Catterson and McGuire, JJ.